Paeskey, J.
(concurring in part and dissenting in part). The trial court has terminated the parental rights of Mrs. S with respect to T, one of her three children. The trial court’s judgment is flawed because the trial referee applied the wrong standard of law. Although in my view a new trial should *82be ordered, if the case is to be remanded for a new trial limited to the dispositional stage of the termination proceeding, I agree with the court’s opinion in this respect.
G-eneral Statutes § 17-43a provides, inter alia, for the termination of parental rights upon a finding that “(3) the parents, by reason of continuing physical or mental deficiency have, and . . . will be unable to provide [the child] with the care, guidance and control necessary to his physical, educational, moral and emotional well-being . . . .” “The fundamental liberty interest of natural parents in the care, custody, and management of their child does not evaporate simply because they have not been model parents or have lost temporary custody of their child . . . .” Santosky v. Kramer, 455 U.S. 745, 753, 102 S. Ct. 1388, 71 L. Ed. 2d 599 (1982). Before the state may intervene for the purpose of terminating the parents’ fundamental liberty interest in the parent-child relationship, the need for such intervention must be compelling. In re Juvenile Appeal (Anonymous), 177 Conn. 648, 671, 420 A.2d 875 (1979). To satisfy this need it must appear that the parents’ actions or failure to act will jeopardize the child’s health or safety. Wisconsin v. Yoder, 406 U.S. 205, 233-34, 92 S. Ct. 1526, 32 L. Ed. 2d 15 (1972).1 Although the statute does *83not define the standard of care required, since the failure to meet the requisite standard could result in a loss of a fundamental constitutional right the statute must be construed strictly to mean the minimum standard below which there is a substantial risk that the health and well-being of the child will be jeopardized; it is only where the child’s essential health and safety needs are in jeopardy that the right of the state to override the parental rights is justified. Wisconsin v. Yoder, supra; In re William L., 477 Pa. 322, 339, 383 A.2d 1228 (1978).
Although Mrs. S does have psychiatric problems, not only has she tended to them by maintaining regular contact with her psychiatrist but, equally important, there is no finding that these problems have impaired her ability to take care of her other two children. To the contrary, the referee found that her “handling of the mechanics of homemaking such as budgeting, meal preparation, and the physical care of herself, the children and the apartment has been satisfactory.” She has also demonstrated a normal maternal interest in T. Not only has she sought to have her custody of him restored but she has also maintained contact with him through regular visitation. Although T may not feel a deep emotional attachment to his mother, the fact that, after living with highly regarded foster parents over the years, he still expresses a preference for living with his mother is significant. The trial referee did not find that Mrs. S was or would be unable to provide T with minimum care. Mrs. S’s failure, in the trial referee’s opinion, consisted of an inability to provide an “extraordinary level of parenting.” The referee found that T “needs a permanent home which will at long last *84bring him stability [of] living; and that this goal in the light of T’s problems is achievable only by parents who possess something beyond average insight and understanding,2 who can, against a backdrop of unceasing love, balance patience with control, and who are willing to invest the time to offer him stimulation within the home while working cooperatively with outside help.” Measured against that standard few of us would qualify. Certainly not the foster parents.
Between 1974 and 1979 T has lived in four foster homes. The fourth home, where T has lived for almost three years, has been described as excellent. Nevertheless, the foster parents have asked to be relieved of what they have described as a substantial and tiring commitment. Thus far none of the foster parents has been able to satisfy T’s need for an extraordinary level of parenting and there is nothing in the record to indicate that any such parent is in sight. To expect Mrs. S to be “wonder woman” on pain of losing her parental rights is expecting the impossible. We are, thank Grod, a nation of mere mortals and therefore we should be judged accordingly. Neither the constitution nor the parental termination statute demands of the least of us what is achievable only by the best of us. The trial referee, in measuring Mrs. S’s ability *85against T’s extraordinary needs, impermissibly substituted a standard of desirability for one of essentiality.
Finally, a word about the implications of the majority’s approval of the ground for termination in this case. It introduces a concept of no-fault termination of parental rights based on a judicial assumption of parental inadequacy of mentally deficient parents. Note, “Retarded Parents in Neglect Proceedings: The Erroneous Assumption of Parental Inadequacy,” 31 Stan. L. Rev. 785, 791 (1979). Although a person may not be penalized for mere status; Powell v. Texas, 392 U.S. 514, 88 S. Ct. 2145, 20 L. Ed. 2d 1254 (1968) (public drunkenness); Robinson v. California, 370 U.S. 660, 82 S. Ct. 1417, 8 L. Ed. 2d 758 (1962) (drug addiction); to deprive a person of her parental rights merely because of her physical or mental condition achieves the same result. The loss of a child is “ ‘as onerous a penalty as the deprivation of the parents’ freedom.’ ” Department of Public Welfare v. J.K.B., 379 Mass. 1, 3, 393 N.E.2d 406 (1979). It speaks loud and clear to the poor, the powerless and the helpless. It says to the handicapped, both of body and of spirit, that if they are not affluent enough to avoid governmental intrusion into their family affairs their parental rights are at the mercy of governmental institutions. “The welfare of many children might be served by taking them from their homes and placing them in what the officials may consider a better home. But the Juvenile Court Law was not intended to provide a procedure to take the children of the poor and give them to the rich, nor to take the children of the illiterate and give them to the educated, nor to take the children of the crude and give them to the cultured, nor to take the chil*86dren of the weak and sickly and give them to the strong and healthy.” Rinker Appeal, 180 Pa. Super. 143, 148, 117 A.2d 780 (1955). “By its indifference to law and sound judicial caution, the majority has [potentially] terminated the parental rights of a mother who did all she could with the few natural attributes that God gave to her.” In re William L., 477 Pa. 322, 363, 383 A.2d 1228 (1978) (Nix, J., dissenting).
Accordingly I dissent from the court’s holding that the petitioner has established a sufficient basis for terminating Mrs. S’s parental rights in T on the ground of mental deficiency.

 Because Wisconsin v. Yoder, 406 U.S. 205, 92 S. Ct. 1526, 32 L. Ed. 2d 15 (1972), involved the question, of whether Wisconsin’s compulsory sehool-attendanee law trenched upon the first amendment right of parents to direct the religious education of their children, the court also discussed the issue of the state’s intrusion into the parental area in relation to the potential for significant social burdens. If such social burdens are pecuniary in nature they cannot be regarded as significant in a termination proceeding. See Lassiter v. Department of Social Services, 452 U.S. 18, 28, 101 S. Ct. 2153, 68 L. Ed. 2d 640, reh. denied, 453 U.S. 927, 102 S. Ct. 889, 69 L. Ed. 2d 1023 (1981).


 In view of the above finding and the further findings that T’s “extraordinary needs have exhausted the parenting capabilities over the past four years of two motivated and competent sets of foster parents” and that his “functioning bespoke a need for an extraordinary level of parenting well beyond that which Mrs. S could hope to offer” with her mental and emotional limitations, for the majority to take the position that this is simply a case of a substandard parent who could not satisfy the normal needs of an average child is, to say the least, eurious.